Title: The American Commissioners to John Philip Merckle, 9 October 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Merckle, John Philip


Sir
Paris Octo 9th. 1777
We have recd. several letters from you written in a menacing Stile, as if we had failed in the fulfilment of our engagements with you;  you must be sensible we never were privy to any Contract with you nor accountable for any thing you had contracted for. But the sole motive of our paying the Ballance due Messrs. Delaps was as well to extricate you, as to free Capt. Cleveland and his Ship from the prodigious expence he had been at for several Months, and that our writing to Mr. Grand was in order to take the articles you had engaged for, on our own Account directly, as your remittances had failed; at the same time as we must in Consequence of taking them make ourselves accountable, we referr’d the articles to Mr. Grand, for his examination and if he approved of them he was to receive and pay for them on our Account. This is simply the state of this affair. Wherein have we failed on our part? And what right have you to complain in the indecent Stile you have of us? The Articles you had engaged are on examination found liable to many objections, which justly discharge us from troubling ourselves any further on this Subject. At the same time we have directed Mr. Sim. Deane who goes for Amsterdam tomorrow Via Dunkirque to examine them personally and to receive or reject them as he shall find them on examination and enquiry. If he should reject them, as he certainly must if he find them improper or not well purchased, You can have no ground of complaint against us on Any Account, but if the Committee with whom you contracted, engaged for such kind of Articles as you have procured, your affair is with them and not with us. We do not think it becoming us to make any observation on the Stile in which you have treated us in your Letters on this Subject, Strict Justice to every one and a Punctual performance of our engagements are the only objects worthy of our Attention. We are &c.
B FS D
Mr Merkle
